ACCEPTED
                                                                                 03-15-00044-CV
                                                                                         5420914
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            5/26/2015 3:47:10 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK

                       No. 03-15-00044-CV
                                                                 FILED IN
                      In the Court of Appeals             3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                   for the Third Judicial District        5/26/2015 3:47:10 PM
                           Austin, Texas                    JEFFREY D. KYLE
                                                                  Clerk



               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                             Appellant,
                                v.
           MAURIE LEVIN, NAOMI TERR, AND HILARY SHEARD,

                                             Appellees.


                          On Appeal from the
         201st Judicial District Court of Travis County, Texas


                      UNOPPOSED MOTION TO EXTEND
                  TO JUNE 8, 2015, THE DEADLINE TO FILE
                       APPELLANT’S OPENING BRIEF,
                   DUE TO RECENT SEVERE WEATHER IN
                              CENTRAL TEXAS

     Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6,

Appellant Texas Department of Criminal Justice requests a 10-day

extension of the deadline to file Appellant’s opening brief. Two prior 30-

day unopposed extensions of this deadline have been received. This

extension request is not opposed.
      The opening brief is currently due May 27, 2015. The requested

extension, if granted, would make the brief due on or before June 8, 2015.

      There is good reason to grant the requested extension, which is not

sought for any improper purpose. On Memorial Day, May 25, 2015,

Central Texas experienced extremely severe weather. See, e.g., AUSTIN

AM.    STATESMAN,       Austin    flooding:      May   25,    2015,    at

http://www.statesman.com/weather/austin-flooding-reader-videos-

052515/ (last visited May 26, 2015).          Unfortunately, undersigned

counsel’s home was affected by the severe weather, necessitating an

immediate, significant investment of time and effort by undersigned

counsel to address the situation. The requested extension will permit

counsel to try to address the situation as needed.

                                 PRAYER

      For these reasons, the Court should extend to June 8, 2015, the

deadline for filing Appellant’s opening brief.




                                     2
Respectfully submitted.

KEN A. PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

 /s/ Richard B. Farrer
RICHARD B. FARRER
Assistant Solicitor General
State Bar No. 24055470
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1823
Fax: (512) 474-2697
richard.farrer@texasattorneygeneral.gov

COUNSEL FOR APPELLANT TEXAS DEPARTMENT
OF CRIMINAL JUSTICE




       3
                    CERTIFICATE OF CONFERENCE

     I certify that I conferred by email and telephone with counsel for

Appellees, Philip Durst, who indicated that this motion is not opposed.


                                 /s/ Richard B. Farrer
                                 Richard B. Farrer
                                 Counsel for Appellant


                       CERTIFICATE OF SERVICE

     On May 26, 2015, the foregoing document was served via File &

ServeXpress and e-mail on counsel for Appellees:

Philip Durst
Manuel Quinto-Pozos
DEATS, DURST, OWEN & LEAVY, PLLC
1204 San Antonio, Suite 203
Austin, Texas 78701
[Tel] (512) 474-6200
[Fax] (512) 474-7896
pdurst@ddollaw.com
mqp@ddollaw.com

Maurie Amanda Levin
LAW OFFICE OF MAURIE LEVIN
614 South 4th St. #346
Philadelphia, Pennsylvania 19147
[Tel] (512) 294-1540
[Fax] (215) 733-9225
maurielevin@gmail.com
                                /s/ Richard B. Farrer
                               Richard B. Farrer
                               Counsel for Appellant


                                   4